Order entered April 9, 2015




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00651-CR

                           STEVEN MICHAEL GOODE, Appellant

                                                  V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court At Law No. 1
                                  Kaufman County, Texas
                             Trial Court Cause No. 30921CC

                                            ORDER
       The reporter’s record of the October 11, 2013 suppression hearing in this case was not

filed in this Court. Appellant cites to it in his brief and it is apparent the record has been

transcribed. Accordingly, we ORDER Scott Smith, Official Court Reporter of the County Court

at Law, Kaufman County, Texas, to file, within TEN DAYS of the date of this Order, a

supplemental record of the October 11, 2013 suppression hearing, including all exhibits admitted

into evidence during that hearing. We DIRECT the Clerk to send copies of this order, by

electronic transmission, to Scott Smith, Official Court Reporter, County Court at Law, Kaufman

County, Texas, and to counsel for all parties.


                                                          /s/   ELIZABETH LANG-MIERS
                                                                PRESIDING JUSTICE